Citation Nr: 0829003	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  03-21 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back injury.  

2.  Entitlement to an increased rating for the residuals of a 
medial collateral ligament strain of the left knee, currently 
rated as 10 percent disabling.  

3.  Entitlement to an increased rating for arthritis of the 
left knee, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for gastroesophageal 
reflux, with hiatal hernia, currently rated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to April 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.            

In an April 2006 decision, the Board remanded this case for 
additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.  


FINDINGS OF FACT

1.  The veteran had complaints of low back pain during 
service following an automobile accident, however, his 
February 1988 separation examination was negative for any 
pertinent abnormal findings and the first post-service 
medical evidence of a back disability is dated approximately 
five years after service, following a post-service back 
injury.

2.  There is no subsequently dated medical evidence of a back 
disability until July 2006, approximately 18 years after the 
veteran's separation from the military, at which time he was 
diagnosed with mild rotoscoliosis with minimal degenerative 
changes.

3.  There is no competent evidence that suggests a causal 
link between a current back disability, to include 
rotoscoliosis with degenerative changes, and any incident of 
active service, to include the in-service back injury; the 
only competent opinion of record weighs against the contended 
causal relationship.     

4.  The veteran's service-connected residuals of a medial 
collateral ligament strain of the left knee are manifested by 
no more than slight overall impairment of the knee with no 
medical evidence of instability, subluxation or recurrent 
episodes of locking with pain and effusion into the joint.   

5.  The veteran's service-connected arthritis of the left 
knee is manifested by pain; normal extension; and limitation 
of flexion to no less than 120 degrees.  

6.  The veteran's gastroesophageal reflux with hiatal hernia 
is not manifested by persistent epigastric distress with 
dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain that is productive of a 
considerable impairment of health.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a back injury is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).   

2.  The criteria for the assignment of a rating in excess of 
10 percent for the residuals of a medial collateral ligament 
strain of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.10, 4.71a, Diagnostic 
Code 5257 (2007).       

3.  The criteria for the assignment of a rating in excess of 
10 percent for arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003, 5260, 5261 
(2007).  

4.  The criteria for the assignment of a rating in excess of 
10 percent for gastroesophageal reflux, with hiatal hernia, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2001 and May 2006 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in June 2001 and May 2006 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and that he received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  In addition, the May 2006 letter 
informed him about how VA determines effective dates and 
disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in June 2001, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in May 2006, after the decision that is the 
subject of this appeal.  As to any timing deficiency with 
respect to this notice, the Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial and that once an error is 
identified by the Veterans Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the earlier holding of the Veterans Court in 
Sanders that an appellant before the Veterans Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).      

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007).  Moreover, the Court has observed 
that "there could be no prejudice if the purpose behind the 
notice has been satisfied . . . that is, affording a claimant 
a meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against the claim for service connection for the 
residuals of a back injury, and the preponderance of the 
evidence is also against the increased rating claims.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  In 
view of the foregoing, the Board cannot conclude that this 
timing defect in Pelegrini notice affected the essential 
fairness of the adjudication, and thus, the presumption of 
prejudice is rebutted.  Sanders, supra.  While the veteran 
does not have the burden of demonstrating prejudice, it is 
pertinent to note that the evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board finds that the May 2006 VCAA letter, which was the 
letter that was pertinent to the increased rating claims, 
does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the prejudice raised by this 
procedural defect is rebutted because documentation in the 
claims file shows that the nature of the argument presented 
on behalf of the veteran displays actual knowledge of what is 
required to substantiate his increased rating claims, which 
includes demonstrating a noticeable worsening or increase in 
severity of the disabilities and the effect of that worsening 
has on the veteran's employment and daily life.  As noted 
above, an error is not prejudicial when it did not affect the 
essential fairness of the adjudication and non-prejudicial 
error may be proven by demonstrating that any defect in 
notice was cured by actual knowledge on the part of the 
veteran of what   evidence is needed to substantiate the 
claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  The Board also notes 
that the statement of the case includes the criteria for a 
rating in excess of 10 percent for the residuals of a medial 
collateral ligament strain of the left knee, the criteria for 
a rating in excess of 10 percent for left knee arthritis, and 
the criteria for a rating in excess of 10 percent for 
gastroesophageal reflux, with hiatal hernia.    

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received VA 
examinations in February 2001, July 2006, August 2006, and 
July 2007 which were thorough in nature and adequate for the 
purposes of deciding these claims.  The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal.  A report of a thorough July 2006 VA examination of 
the veteran's back includes an opinion addressing the 
contended nexus and several VA orthopedic and 
gastrointestinal examinations revealed findings that are 
adequate for rating the veteran's left knee and upper 
gastrointestinal diseases.  Thus, VA has no further duty to 
provide an examination or opinion with regard to his service 
connection claim (38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006)), nor is there any duty to provide another 
rating examination for the left knee gastroesophageal reflux 
or hiatal hernia.  38 C.F.R. §§ 3.326, 3.327.    

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection Claim

Factual Background

The service medical records show that in April 1981, the 
veteran was seen in an emergency room with complaints of low 
back pain after having been in an automobile accident.  The 
veteran reported that his automobile was stopped at the base 
gate and was hit in the rear by another vehicle moving at 
approximately 20 to 30 miles per hour.  He stated that he did 
not have immediate pain but that at the emergency room 
reported that he now had aching in his lower back for the 
past two hours.  On examination, there was mild paravertebral 
muscle spasm.  The examiner stated that X-rays were not 
necessary.  The assessment was mild low back pain, and the 
veteran was returned to duty. The veteran's remaining service 
medical records include no other back complaints, and at his 
service separation examination in February 1988, the veteran 
answered no to the question as to whether he had ever had or 
now had recurrent back pain.  On examination, the examiner 
evaluated the veteran's spine as normal.

In September 1991, the veteran underwent a VA examination.  
At that time, he gave a history of having been in a motor 
vehicle accident in 1981 and stated that his present 
complaints involved his low back, the left side more than the 
right, and were occasional and not serious.  On examination, 
there was full range of motion of the low back with only 
subjective tenderness at the L5-S1 level with no pain and no 
radiculopathy.  The diagnosis was back injury by history, in 
remission.

In a private medical record from the Washoe Medical Center 
emergency room, dated in April 1993, it was noted that the 
veteran was treated after being thrown against a dresser in 
an altercation.  At that time, his main complaint was mid 
thoracic pain.  X-ray examination of the thoracic spine was 
interpreted by the radiologist as showing old spurring.   

Pursuant to the Board's April 2006 remand decision, the 
veteran underwent a VA examination in July 2006.  At that 
time, the examiner noted that he had reviewed the veteran's 
claims file and all available records.  The examiner 
indicated that according to the veteran's service medical 
records, the veteran was rear-ended by a vehicle going 20 to 
30 miles per hour and was subsequently seen in the emergency 
room.  During examination, the veteran was found to have mild 
paravertebral muscle spasm, but x-rays were not completed as 
the physician did not feel that they were warranted.  The 
veteran was diagnosed with mild low back pain and was 
returned to full duty.  The examiner reported that in April 
1993, the veteran hit his mid-thoracic spine against a 
dresser.  At present, the veteran had chronic back pain.  The 
examiner noted that current imaging tests of the lumbosacral 
spine showed mild rotoscoliosis with minimal degenerative 
change.  The examiner opined that it was not as likely as not 
that the current back condition was related to the in-service 
accident of April 1981 or was otherwise related to service.  
According to the examiner, the veteran's in-service accident 
and treatment indicated a low back sprain only, not even 
requiring x-rays at the time of the accident.  At military 
discharge, the veteran had no complaints of back 
pain/problems.  At present, there was no indication of trauma 
or findings that supported the level of subjective pain 
complaints beyond the mild degenerative disease and slight 
spurring as a further indication of degenerative change.    

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for the residuals of a 
back injury.  In this regard, the Board recognizes that the 
veteran had complaints of low back pain during service 
following an automobile accident.  However, at that time, 
only mild paravertebral muscle spasm was shown and x-rays 
were not deemed necessary.  The remaining records are 
negative for any complaints or findings of a back disability.  
In addition, the veteran's February 1988 separation 
examination was negative for any pertinent abnormal findings 
related to the back.  

In this case, the first post-service medical evidence of a 
back disability is dated approximately five years after 
service, following a post-service back injury and x-ray 
evidence showing old spurring of the thoracic spine.  The 
next evidence of record of a back disability is not until 
July 2006, approximately 18 years after the veteran's 
separation from the military, at which time he was diagnosed 
with mild rotoscoliosis with minimal degenerative changes.  
With respect to negative evidence, the Court has held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].

In the instant case, there is no competent medical evidence 
of record relating the veteran's current back disability, 
diagnosed as mild rotoscoliosis with minimal degenerative 
changes, to his military service, to specifically include his 
in-service back injury.  In addition, there is no competent 
medical evidence of arthritis during the year after the 
veteran completed his active service, and as such, arthritis 
cannot be presumed to have begun in service.  

The only competent medical evidence addressing the pertinent 
question in this case of whether there is a nexus between the 
veteran's current back disability, diagnosed as rotoscoliosis 
with degenerative changes, and his military service, to 
specifically include his in-service back injury, is the 
opinion from the examiner from the veteran's July 2006 VA 
examination who concluded that it was not as likely as not 
that the current back condition was related to the in-service 
accident of April 1981 or was otherwise related to service.  
The examiner noted that the veteran's in-service accident and 
treatment indicated a low back sprain only, not even 
requiring x-rays at the time of the accident.  There is no 
competent contrary opinion of record.

In this case, due consideration has been given to the 
veteran's statements that his currently diagnosed mild 
rotoscoliosis with minimal degenerative changes are related 
to his period of active military service, specifically to his 
in- service back injury.  The veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While a 
layperson is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
layperson is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  There is no evidence of record indicating 
that the veteran has specialized medical training so as to be 
competent to render a medical opinion.  Therefore, his 
opinion that he currently has a back disability, to include 
mild rotoscoliosis with minimal degenerative changes, that is 
related to his period of active military service, to include 
his in-service back injury, is not competent evidence.

As such, the fact remains that there is no competent evidence 
on file linking the veteran's back disability, currently 
diagnosed as mild rotoscoliosis with minimal degenerative 
changes, to service or to any incident of service, to include 
the veteran's in-service back injury, despite his assertions 
that such a causal relationship exists.  As there is no 
evidence of rotoscoliosis with degenerative changes in 
service, or any indication that arthritis of the back was 
manifested within a year of the veteran's separation from 
service, and there is no evidence which provides the required 
nexus between the veteran's in-service back injury, and a 
back disability, to include rotoscoliosis with degenerative 
changes, the Board finds that the preponderance of the 
evidence is against linking a current back disability, to 
include rotoscoliosis with degenerative changes, to service.  
Accordingly, service connection for the residuals of a back 
injury is denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.38 U.S.C.A. § 5107(b); see also, e.g., 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Increased Rating Claims

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with the impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2007).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, 21 Vet. App 505, 509-10 (2007); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the 
Court has recognized that "[i]f VA's adjudication of any 
increased-rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased-
rating claim was filed until a final decision on that claim 
is made."  Hart, supra at 509.  Accordingly, "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms what would 
warrant different ratings."  Id.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2007).

A.  Left Knee Disability

Factual Background

The service medical records show that in February 1987, the 
veteran had x-rays taken of his left knee which were reported 
to be normal.  In April 1987, the veteran incurred a left 
medial collateral ligament (MCL) strain.  

In September 1991, the veteran underwent a VA examination.  
At that time, his left knee showed full and unrestricted 
range of motion.  There was slight tenderness over the left 
lateral collateral ligament and slight tenderness of the left 
patella to palpation.  No crepitus was detected.  He was able 
to squat and arise, and he was able to walk on his heels and 
toes without difficulty.  The veteran's McMurray and Drawer 
signs were both negative for his left knee.  The diagnosis 
was history of left knee injury with only mild disability.  

By a January 1992 rating action, the RO granted the veteran's 
claim of entitlement to service connection for the residuals 
of a left knee MCL strain.  At that time, the RO assigned a 
noncompensable disability evaluation under Diagnostic Code 
5257, effective from May 14, 1991.  

A VA examination was conducted in July 1998.  At that time, 
the examiner noted that the claims file had been reviewed 
extensively with regard to the veteran's left knee 
disability.  At the time of the examination, the veteran 
complained of a dull aching type pain which increased in the 
winter and during cold weather.  He also complained that the 
joint occasionally gave way, approximately every three to 
four months.  The examiner observed that the veteran was able 
to heel and toe walk and that he was able to ambulate without 
a limp.  He was also able to squat but had some weakness on 
trying to arise from the squatting position.  The left knee 
had full range of motion with no ligamentous instability.  
Drawer and Lachman's signs were negative.  There was no left 
knee effusion and only slight joint line tenderness over the 
lateral side.  The knee also exhibited mild crepitation under 
the patella with range of motion at grade I, with positive 
grinding in extension.  X-ray studies of the left knee 
indicated early degenerative osteoarthritis and a magnetic 
resonance imaging (MRI) showed small effusion with no 
evidence of a meniscal tear or cruciate ligament injury.  The 
examiner diagnosed early degenerative arthritis of the left 
knee with mild calcification.  According to the examiner, the 
veteran's limitation due to pain and functionality was very 
minimal and almost non-existent, with only moderate 
impairment for brief periods of time.    

In a December 1998 rating action, the RO increased the 
disability rating for the veteran's service-connected left 
knee disability from noncompensable to 10 percent disabling 
under Diagnostic Code 5257, effective from May 14, 1991.   

By a September 1999 decision, the Board continued the 10 
percent rating under Diagnostic Code 5257 for the veteran's 
service-connected residuals of a MCL strain of the left knee, 
and assigned a separate 10 percent rating for arthritis of 
the left knee.  In its conclusion of law, the Board stated 
that the criteria for a combined evaluation of 20 percent for 
residuals of a MCL strain of the left knee, with 
degeneration, had been met.  

In an October 1999 rating decision in which the RO 
implemented the Board's decision, rather than adding a 
separation 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, for degenerative arthritis of the left 
knee and continuing the 10 percent rating under Diagnostic 
Code 5257 for other impairment of the left knee, the RO 
assigned a 20 percent rating for the veteran's left knee 
under Diagnostic Code 5257.  As later requested in an April 
2006 Board remand decision, the RO, in a February 2008 rating 
decision, provided separate ratings for arthritis and other 
impairment of the left knee; the RO assigned a 10 percent 
under Diagnostic Code 5257 for the residuals of a MCL strain 
of the left knee, effective from May 14, 1991, and a 10 
percent under Diagnostic Codes 5260-5010 for arthritis of the 
left knee, effective from May 14, 1991.  

In November 2000, the veteran requested that his service- 
connected left knee disability be reevaluated for a higher 
rating.

Upon a VA examination in February 2001, the veteran stated 
that he continued to have some periodic discomfort and pain 
in his knee.  According to the veteran, sometimes he wore a 
wrapping on his knee when he had to stand for long periods of 
time.  X-rays of the left knee in 1998 revealed some evidence 
of degenerative arthritis and an MRI in 1998 also showed 
small effusion.  The veteran noted that he did not take any 
medication for his knee, and that he had no dislocation or 
episodes of falling or locking.  Upon physical examination, 
there was slight tenderness of the lower patella region.  
There was no evidence of effusion, and no swelling or 
erythema of the joint.  Range of motion of the left knee was 
from zero to 140 degrees.  There was no McMurray's or drawer 
sign.  There was no evidence of instability.  The diagnosis 
was left knee degenerative osteoarthritis following trauma.  
Following the physical examination, x-rays were taken of the 
veteran's left knee.  The x-rays were reported to show mild 
osteoarthritic changes, most notably about the posterior 
aspect of the patella; no frank post-traumatic bony 
deformity; and focal anterior right parasagittal joint 
calcification.   

In March 2003, VA medical records show that the veteran had a 
MRI taken of his left knee, which revealed a small effusion 
and minor degenerative changes in both menisci.  

Pursuant to the Board's April 2006 remand decision, in July 
2006, the veteran underwent a VA examination.  At that time, 
he stated that standing for 30 minutes to an hour would 
increase the pain level in his left knee.  In regard to 
whether he had any walking limitations, he noted that he 
could walk one to three miles, and that after about one mile, 
he developed pain in his left knee.  According to the 
veteran, he had fallen one to two times secondary to his left 
knee giving way.  He indicated that he had flare-ups every 
two to three weeks which lasted one to two days.  The 
physical examination showed that the veteran's gait was 
normal.  There was no evidence of abnormal weight bearing, 
and there was no crepitus, effusion, joint line tenderness, 
or ligamentus instability on examination.  Lachman's test was 
negative, and McMurray's test was negative.  The veteran was 
able to walk without a limp, and he was able to squat 
repeatedly with good quadriceps muscular strength.  Patella 
compression and bounce test was negative.  Active range of 
motion of the left knee was from zero to 140 degrees.  The 
veteran could not squat more than five times at full range of 
motion until he had to stop due to pain.  There was no joint 
ankylosis.  X-ray of the left knee showed anatopmic alignment 
of the knee, with minor degenerative changes, with no acute 
abnormality.  There was a calcification of the anterior 
tibial plateau consistent with an anterior cruciate ligament 
injury.  Following the physical examination and a review of 
the veteran's x-rays, the examiner diagnosed the veteran with 
resolved MCL sprain of the left knee in 1987, with minimal 
degenerative changes and mild calcification.  In regard to 
whether the veteran's left knee disability had any effects on 
occupational activities, the examiner noted that there were 
no significant effects.         

A VA examination was conducted in August 2006 which was 
related to the veteran's claim for a total disability rating 
based upon individual unemployability (TDIU).  At that time, 
the veteran stated that he occasionally used a cane to help 
walk.  He indicated that he had a constant 3/10 pain with 
stair climbing, cold weather, and prolonged standing.  Pain 
intensity could go up to 5/10 and last a couple of days.  The 
physical examination showed that range of motion of the left 
knee was from zero to 120 degrees.  There was mild crepitus 
and pain along the medial joint line, and no ligamentus 
instability.  Lachman's and McMurray's tests were negative.  
The veteran was able to walk on his toes and heels without 
difficulty.  He was able to only squat down half way.  
Quadricep strength was 5/5. X-rays of the left knee showed 
minor degenerative changes, with no acute abnormality.  There 
was calcification of the anterior tibial plateau.  Following 
the physical examination and a review of the veteran's x-
rays, the examiner diagnosed the veteran with resolved MCL 
sprain of the left knee, with minimal degenerative joint 
disease and tibial plateau calcification.  The examiner 
opined that the veteran's left knee disability did not have 
an effect on his employment.  

Analysis

Arthritis due to trauma under Diagnostic Code 5010 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
In the absence of limitation of motion, a 10 percent rating 
is assigned when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5260 provides that limitation of flexion of 
the knee to 60 degrees warrants a zero percent evaluation.  
Limitation of flexion of the knee to 45 degrees warrants a 10 
percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees, and a 30 percent evaluation 
requires that flexion be limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and 5261 may be 
assigned for disability of the same joint.   See VAOPGCPREC 
9- 2004.

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following 
evaluations are assignable for other impairment of the knee, 
to include recurrent subluxation or lateral instability: 30 
percent for severe, 20 percent for moderate and 10 percent 
for slight.

In this case, the veteran contends that his left knee 
disability is more disabling than currently evaluated.  He 
indicates that he has constant pain in his left knee that is 
aggravated by prolonged standing and walking.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event. However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu, 2 
Vet. App. at 492.  

In regard to the veteran's claim for an increased rating for 
the residuals of a MCL strain of the left knee, the Board has 
considered the evidence of record but finds that there is no 
basis for a higher evaluation under Diagnostic Code 5257.  In 
this regard, the Board notes that although the RO has 
assigned a 10 percent evaluation for the veteran's service-
connected residuals of a MCL strain of the left knee under 
Diagnostic Code 5257, which addresses impairment of the knee 
involving recurrent subluxation or lateral instability, the 
veteran's VA examinations have not shown any instability or 
subluxation of the left knee.  In the veteran's July 1998 VA 
examination, there was no ligamentous instability.  In 
addition, in the February 2001 VA examination, there was no 
evidence of instability.  Upon the veteran's most recent VA 
examinations in July and August 2006, it was again reported 
upon clinical evaluation that there was no ligamentus 
instability.  Thus, a higher rating under Diagnostic Code 
5257 is not warranted because no instability or subluxation 
has been shown, and only slight impairment is shown.   

In regard to the veteran's claim for an increased rating for 
arthritis of the left knee, the Board concludes that although 
the veteran has slight limitation of motion, such limitation 
is not to a compensable degree.  That is, flexion is not 
limited to less than 60 degrees and there is no indication of 
limitation of extension to more than 5 degrees.  The current 
10 percent rating is consistent with arthritis with such 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260, 5261; see also Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  The provisions of 38 C.F.R. 
§§ 4.40, 4.45 do not afford a basis for an increased 
schedular evaluation for the left knee because the medical 
evidence does not show additional limitation of flexion or 
extension due to pain or flare-ups of pain, supported by 
objective findings, to a degree that would support a rating 
in excess of 10 percent for the left knee (see DeLuca, supra) 
or a separate compensable rating under VAOPGCPREC 9-04 
(separate ratings for limitation of flexion and limitation of 
extension), nor is there any such additional limitation of 
motion due to weakness, excess fatigability, incoordination 
or any other symptom or abnormal objective finding.     

The evidence does not support an award for an increased 
rating for the left knee under Diagnostic Code 5256, which 
necessitates ankylosis of the knee, or Diagnostic Code 5258, 
which requires dislocated, semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint, as 
the July 1998, and July and August 2006 VA examinations were 
negative of such clinical findings.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
evaluation in excess of 10 percent for the residuals of a MCL 
strain of the left knee.  The Board also finds that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for arthritis of 
the left knee with limitation of motion.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Ortiz, supra; 
Gilbert, supra.     






B.  Gastroesophageal Reflux, With Hiatal Hernia

Factual Background

The service medical records show that in November 1977, the 
veteran was diagnosed with gastroenteritis.  In April 1979, 
he was treated for irritable bowel syndrome.  According to 
the records, in January 1980, the veteran was treated for 
gastroenteritis of three days' duration.  A September 1980 
upper gastrointestinal (UGI) series revealed a small sliding 
hiatal hernia with some prominent folds noted in the distal 
esophagus and ulcer disease could not be ruled out in the 
post-bulbour region.  In May 1983, the veteran complained of 
an aching sensation in his upper abdomen.  The examiner noted 
that the veteran had an ulcer that was diagnosed by his 
history with a hiatal hernia.  He was again treated for 
probable gastroenteritis in June 1983.  A sigmoidoscopic 
examination, conducted that same month, showed non-specific 
colitis with several areas of punctuate hemorrhages.  The 
examiner assessed a bacterial colitis, such as Shigella, 
Salmonella, etc.  Three days later, the veteran was diagnosed 
and treated for dysentery and rule out granulomatous bowel 
disease.  In April 1984, the veteran was treated for acute 
gastroenteritis, and in April 1987, he was assessed with 
reflux esophagitis.  A May 1987 UGI series again showed a 
small sliding hiatal hernia and mild free gastroesophageal 
(GE) reflux in the recumbent position.  

A February 1989 Air Force treatment record reflects that the 
veteran was assessed with early gastroenteritis at that time.  

In September 1991, the veteran underwent a VA examination.  
Following the physical examination, he was diagnosed with 
hiatal hernia and stomach problems that were not found at 
that time and were deemed in remission.  

A VA examination was conducted in June 1997.  At that time, 
the examiner noted that while the veteran was in the 
military, he was diagnosed with a hiatal hernia.  The 
examiner ordered an UGI series, as well as a barium enema to 
be conducted.  Following the physical examination and a 
review of the pertinent tests, the examiner diagnosed the 
veteran with a hiatal hernia, with gastroesophageal reflux 
disorder, recurrent diarrhea of unknown etiology, and a 
history of GI finding of possible peptic ulcer, unproven.  

In a September 1999 decision, it was the Board's 
determination that the veteran's hiatal hernia and 
gastroesophageal reflux both originated in service.  Pursuant 
to the Board's decision, an October 1999 RO rating action 
granted service connection for gastroesophageal reflux and 
assigned a 10 percent disability rating under Diagnostic Code 
7399-7307, effective from May 14, 1991.  In that same rating 
action, the RO granted the veteran's claim of entitlement to 
service connection for a hiatal hernia and assigned a 10 
percent disability rating under Diagnostic Code 7346, 
effective from May 14, 1991.     

In November 2000, the veteran requested that his "gastro 
conditions" be reevaluated for a higher rating.

A VA examination was conducted in February 2001.  At that 
time, the veteran noted that he took Lansoprazole and 
Metamucil for his stomach and GI problems.  According to the 
veteran, his symptoms had abated since he had been on the 
Lansoprazole, and as such, he only had occasional minor 
reflux and heartburn probably about once a week.  He had no 
emesis or dysphagia.  The veteran reported that he had had no 
other treatments and no dilatation.  He denied any 
hematemesis or melena.  Upon physical examination, the 
abdominal examination was completely negative.  There was no 
tenderness or masses or organs palpable.  The diagnosis was 
sliding hiatal hernia with occasional gastroesophageal 
reflux, on medication.  

In an April 2006 decision, the Board remanded this case.  At 
that time, the Board noted that according to 38 C.F.R. § 
4.113, certain coexisting diseases in the abdominal area, as 
indicated in 38 C.F.R. § 4.114, did not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. § 4.14 (evaluation of same 
manifestations under different diagnoses to be avoided).  In 
particular, 38 C.F.R. § 4.114 states that ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other 
but rather a single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2007).  When the veteran filed 
his increased rating claims in November 2000, he stated he 
wanted an increased evaluation for his "gastro conditions."  
The Board interpreted that to encompass his service-connected 
hiatal hernia as well as his gastroesophageal reflux.  Thus, 
the Board directed the RO to afford the veteran a new 
examination, and after the examination, the RO was to 
readjudicate the increased rating claims for the veteran's 
service-connected gastroesophageal reflux and hiatal hernia, 
with consideration of the instructions of 38 C.F.R. § 4.114 
pertaining to the assignment of a single evaluation under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114.

In August 2006, the veteran underwent a VA examination that 
was scheduled in conjunction with his TDIU claim.  At that 
time, he stated that he was taking medication which was very 
helpful with his gastroesophageal reflux/ hiatal hernia 
symptoms.  He noted that his present symptoms included 
constant gas, bloating, intermittent diarrhea, constipation 
(once in a while), dysphagia, nausea, and vomiting.  
According to the veteran, he had nausea and vomiting several 
times a week.  He also indicated that he had occasional 
dysphagia, less than once a week but at least monthly.  He 
denied hematemesis, regurgitation, and melena.  Upon physical 
examination, there was mid epigastric and right lower 
quadrant (RLQ) tenderness with deep palpation of the abdomen.  
The diagnoses were GERD, well controlled with medication, and 
hiatal hernia.  The examiner noted that according to the 
veteran, he had missed approximately five to seven days of 
work the past year because of his GERD/hiatal hernia.  
According to the examiner, the veteran reported positive 
symptoms of occasional substernal pyrosis/chest pain with 
radiation to the left should and arm; positive nausea almost 
every morning and after eating lunch; positive vomiting in 
the morning weekly, and occasional dysphagia with solid 
foods.  He denied weight loss, melena, anemia, and 
regurgitation.    

Pursuant to the Board's April 2006 remand, the veteran 
underwent a VA examination in July 2007.  The examiner noted 
that he had reviewed the veteran's claims file.  The examiner 
stated that the veteran took medication that had been very 
effective in reducing his symptoms, but that if he missed one 
dose, he would experience a burning in the back of his 
throat.  According to the examiner, in February 2006, the 
veteran had an esophogram which revealed a moderate sized 
hiatal hernia.  No reflux was seen during the study and the 
esophageal mucosa was normal.  The veteran reported that he 
had nausea and vomiting less than weekly and that it usually 
occurred after eating lunch.  He noted that he rarely had 
dysphagia, and that he had heartburn daily.  The veteran 
denied any regurgitation, hematemesis, or melena.  Upon 
physical examination, the veteran's abdomen was protuberant 
and symmetrical, bilaterally, with no bulges, marked 
pulsations, or peristasis.  Bowel sounds were hyperactive in 
all four quadrants, and no vascular sounds or bruits were 
noted.  There was no muscle guarding, rigidity, tenderness, 
organomegaly or masses with palpation.  The diagnoses were 
gastroesophageal reflux, which was well controlled with 
continuous medication, and hiatal hernia, moderate sized.  In 
response to whether there were effects of the problem on 
usual daily activities, the examiner responded "no."  The 
examiner further opined that the veteran's GERD/hiatal hernia 
was productive of less than considerable impairment to his 
health.  According to the veteran, as long as he took his 
medication, his GERD was well controlled.     

By a February 2008 rating action, the RO determined that the 
veteran's service-connected hiatal hernia and service-
connected gastroesophageal reflux should be considered one 
disability, characterized as gastroesophageal reflux with 
hiatal hernia.  Thus, the RO discontinued the 10 percent 
rating for the veteran's service-connected hiatal hernia, 
effective November 14, 2004, and assigned a 10 percent 
disability rating under Diagnostic Code 7346, effective from 
November 14, 2004, for the veteran's service-connected 
gastroesophageal reflux, with hiatal hernia.  


Analysis

As stated above, the RO has assigned a 10 percent disability 
evaluation under Diagnostic Code 7346 for the veteran's 
service-connected gastroesophageal reflux, with hiatal 
hernia, effective from November 14, 2004.  The veteran is 
currently seeking an evaluation in excess of 10 percent.

Under Diagnostic Code 7346, a 10 percent evaluation is 
assignable for a hiatal hernia "with two or more of the 
symptoms for the 30 percent evaluation of less severity."  A 
30 percent evaluation is assignable for persistently 
recurrent epigastric distress with dysphagia (difficulty 
swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation is assignable for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health. See 38 C.F.R. § 4.114, Diagnostic Code 
7346.

In the instant case, the veteran maintains that the current 
rating does not adequately reflect the amount of disability 
that his gastroesophageal reflux with hiatal hernia causes 
him.  He indicates that due to his gastroesophageal reflux, 
with hiatal hernia, he has heartburn and dysphagia.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu, 2 Vet. App. at 492.

Applying the criteria of Diagnostic Code 7346 to the facts of 
this case, the Board finds that the veteran's disability 
simply is not characterized by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  In 
the veteran's August 2006 VA examination, the Board 
recognizes that the according to the examiner, the veteran 
reported positive symptoms of occasional substernal 
pyrosis/chest pain with radiation to the left shoulder and 
arm.  In addition, the veteran also noted that he had 
occasional dysphagia.  However, in his July 2007 VA 
examination, the veteran stated that he only had dysphagia 
rarely.  Although in the August 2006 VA examination, the 
veteran stated that he had daily nausea and vomiting, in the 
July 2007 VA examination, he indicated that he had only 
occasional nausea and vomiting.  Furthermore, while he 
reported that he had heartburn if he missed his medication, 
he also indicated that as long as he took his medication, he 
did not have problems with his gastroesophageal reflux 
disease or hiatal hernia.  The Board also notes that in both 
the August 2006 and July 2007 VA examinations, the veteran 
denied any denied any regurgitation, hematemesis, or melena.  
In addition, upon the July 2007 VA examination, the examiner 
stated that the veteran's gastroesophageal reflux and hiatal 
hernia did not have an effect on the veteran's usual daily 
activities, and he further opined that  the veteran's 
GERD/hiatal hernia was less than considerable impairment to 
his health.  Thus, the weight of the evidence does not show 
that the veteran's symptoms are productive of 
"considerable" impairment of health.  Accordingly, in light 
of the above, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for gastroesophageal reflux, with hiatal 
hernia.  

As the preponderance of the evidence is against the claim for 
an increased rating for gastroesophageal reflux, with hiatal 
hernia, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49.  

C.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's left knee disability and/or gastroesophageal 
reflux with hiatal hernia which would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

Entitlement to service connection for the residuals of a back 
injury is denied.  

Entitlement to a rating in excess of 10 percent for the 
residuals of a medial collateral ligament strain of the left 
knee is denied.   

Entitlement to a rating in excess of 10 percent for arthritis 
of the left knee is denied.  

Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux, with hiatal hernia, is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


